DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been filed in present Application No. 17/163, filed on February 1, 2021.

Information Disclosure Statement
The information disclosure statement filed February 1, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on February 1, 2021.  These drawings are approve.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an 

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
In lines 1-2, the abstract refers to purported merits or speculative applications of the invention, which is improper content for the abstract.  The applicant should delete the references to purported merits or speculative applications of the invention to provide the abstract with proper content.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al (Pub Num 2016/0284437, herein referred to as Inoue).  Inoue discloses a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  (Pub Num 2016/0284437) in view of Detain et al (Pub Num 2007/187134, herein referred to as Detain).  Inoue discloses a copper alloy wire (Figs 1-5) having excellent electrical conductivity, high strength, and elongation (Paragraph 7), as disclosed above with respect to claim 1.  Specifically, with respect to claim 6, Inoue discloses a cable (Fig 1) comprising a conductor (21) made of a copper alloy wire (Paragraph 95) and a coating member (23) on a periphery of the conductor (21).  With respect to claim 7, Inoue discloses that the copper alloy contains tin (Sn), a content of which is equal to or more than 0.02 mass% and less than 0.1 mass% (i.e. 0.02-0.5%, Paragraph 30), and wherein a total content of the indium (In) and the tin (Sn) is equal to or less than 0.45 mass% (i.e. In may be 0.35% and Sn may be 0.05, therefore 0.35 + 0.05=0.40 total, Paragraph 78). 
	However, Inoue doesn’t necessarily disclose the wire being utilized in a cable comprising a collectively coating sheath on the periphery of the plurality of core wires (claim 6).
	Detain teaches a copper alloy (Figs 1-18) for usage with a conductor, coaxial cable, and multi-core cable, wherein the copper alloy has high mechanical strength, high electrical conductivity, high heat resistance to suppress a reduction in its mechanical strength even in a heat load work such extrusion work (Paragraph 3).    Specifically, with respect to claim 6, a cable (50, Fig 11) comprising a plurality of core wires (10A), wherein each core wire (10A, Fig 7) has a conductor (2A) made of a 
	With respect to claim 6, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated cooper alloy wire of Inoue to be utilized in the cable configuration as taught by Detain because Detain teaches that such copper alloy insulated wires are commonly utilized in various cable configurations, while the copper alloy insulated wire exhibits high mechanical strength, high electrical conductivity, high heat resistance to suppress a reduction in its mechanical strength even in a heat load work such extrusion work (Paragraph 3) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Detain (Pub Num 2007/187134) in view of Inoue  (Pub Num 2016/0284437).  Detain teaches a copper alloy (Figs 1-18) for usage with a conductor, coaxial cable, and multi-core cable, wherein the copper alloy has high mechanical strength, high electrical conductivity, high heat resistance to suppress a reduction in its mechanical strength even in a heat load work such extrusion work (Paragraph 3).  Specifically, with respect to claim 8, Detain .
	However, Detain doesn’t necessarily disclose the copper alloy containing indium having a content of 0.3 mass%-0.45 mass% (claim 8).
	Inoue teaches a copper alloy wire (Figs 1-5) having excellent electrical conductivity, high strength, and elongation (Paragraph 7).  Specifically, with respect to claim 7, Inoue teaches a copper alloy wire (Fig 1) comprising a conductor (21) made of a copper alloy wire (Paragraph 95), wherein the copper alloy contains indium, a content of which is equal to or more than 0.3 mass% and equal to or less than 0.45 mass% (i.e. 0.02-0.5%, Paragraph 30).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the copper alloy wire of Detain to comprise the indium having a content of which is equal to or more than 0.3 mass% and equal to or less than 0.45 mass% (i.e. 0.02-0.5%, Paragraph 30) configuration as taught by Inoue because Inoue teaches that such a configuration provides a copper alloy wire (Figs 1-5) having excellent electrical conductivity, high strength, and elongation (Paragraph 7) and since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which discloses conductors or cable utilizing copper alloys.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
October 20, 2021